Fourth Court of Appeals
                                         San Antonio, Texas
                                                  July 2, 2019

                                             No. 04-19-00210-CV

                                             IN RE Justin HALL

                                      Original Mandamus Proceeding 1

                                           ABATEMENT ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice


        This court abated this cause to allow Judge Veronica Vasquez, as respondent in this
original proceeding, to rule de novo on Frances A. Hall’s “Plea to the Jurisdiction and, In the
Alternative, Motion for Traditional Summary Judgment.” On June 28, 2019, respondent signed
an order stating, in part, that relator’s “Motion to Reconsider Prior Judge’s Order Granting
Frances A. Hall’s Plea to the Jurisdiction is DENIED.”

        Relator’s motion for extension of time is GRANTED and relator is ORDERED to file in
this court, no later than July 15, 2019, either (1) an amended petition and appendix or (2) the
appropriate motion to dismiss this mandamus proceeding. If relator does not timely respond, this
proceeding will be dismissed for want of prosecution.

           It is so ORDERED on July 2, 2019.

                                                                        PER CURIAM


           ATTESTED TO: _______________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2013-PC-3848, styled In the Estate of Bill Hall, Jr., Deceased, pending in
the Probate Court No 2, Bexar County, Texas. The Honorable Tom Rickhoff signed the order at issue in this
proceeding.